Citation Nr: 1219034	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to October 2005, and had one year and eleven months of prior service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Newark, New Jersey RO, which in pertinent part denied service connection for a left elbow disability and bilateral carpal tunnel syndrome.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In September 2011, the Board remanded the matters for further evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Because this matter was prematurely returned to the Board following the September 2011 Remand (and not all action sought was completed), it must again be remanded.

In the September 2011 remand, the Board noted that there appeared to be outstanding records of VA and private treatment that are pertinent to the disabilities on appeal.  Specifically, the Board noted the Veteran's hearing testimony that he was deployed to active duty on September 11, 2001 for security purposes, that he sustained a left elbow injury while on federalized National Guard active duty service, that his current left elbow disability became manifest shortly thereafter, and that he had received private treatment for the left elbow disability.  The Board noted that the claims file included several notations that, in November 2001, the Veteran sought treatment for his left elbow at Kimball Medical Center before seeking emergency VA treatment the following day.  The Board further noted that the claims file includes some records from Kimball Medical Center that were submitted by the Veteran, yet there was no evidence that the RO had procured a VA 21-4142 authorization release form from the Veteran to secure the complete treatment records from Kimball Medical Center.  The Board instructed that the records of the November 2001 treatment at Kimball Medical Center were pertinent and must be secured.

Furthermore in the September 2011 remand, the Board noted the Veteran's testimony that he first experienced symptoms of bilateral carpal tunnel syndrome while working as a technician during active duty service, that he had recently sought treatment for this disability, and that in May 2009 a bus had fallen on his hand while he was working as a mechanic for the bus company and caused serious injuries to the left hand.  The Board noted that the claims file reflected the Veteran had sought treatment for left hand injuries that required surgical repair.  The Board instructed that the records of the 2009 left hand surgery were pertinent and must be secured.

The Board now notes more specifically that on October 2010 VA peripheral nerves examination, the Veteran reported that the left hand surgery in 2009 was performed at Jersey Shore Medical Center.

The Veteran was to be reminded of the provisions of 38 C.F.R. § 3.158(a).  (The RO was also instructed to arrange for any further development indicated by the Veteran's response and any new records received.)

By way of a September 2011 letter to the Veteran, the RO implemented [in part, as the letter did not advise the Veteran of 38 C.F.R. § 3.158(a)] the Board's remand instructions, asking him to identify all private health care providers from whom he had received treatment for the left elbow and either or both hands/wrists, and in particular any (and all) records pertaining to any left hand surgery, and to submit authorization release forms for any identified providers.  The Veteran was advised he had up to one year to respond.  

The Veteran responded in an October 2011 statement that while on active duty during September 2001, "I went off my shift and noticed the left elbow very red and swollen, I went home and it became worse, had high [fever] and pain.  I was taken to Kimball by wife ... and they drained it and gave antibiotics, went home.  Fever got higher, pain got worse, went to Fort Hamilton.  There the medics tried to drain again.  Pain became worse.  Was admitted to VA Hospital.  There treatment began.  And then had to have an operation on the elbow to scrape out infection.  Medical records were given to VA to verify all."  

An October 2011 report of contact reflects that an RO employee called the Veteran in response to his statement indicating that he was seen at Kimball, Fort Hamilton, and the VA hospital, to verify when he was seen [to treat the left elbow].  The Veteran stated that he was seen by Kimball Hospital in 2001 and VA "should have those records already on file per the hearing he had".  The Veteran also stated that VA should have all of the records from Fort Hamilton, where he was treated while still in service, and from the VA hospital as well, and "he did not see any other additional doctors".

The RO then readjudicated the matter in a December 2011 supplemental statement of the case (SSOC), noting that the available VA outpatient treatment records from May 2009 through December 2011 had been reviewed, and that the Veteran provided no new treatment providers, reiterating his records from Kimball Hospital in 2001, "which were previously considered and did not establish service connection for either left elbow disability or bilateral carpal tunnel syndrome".

The Veteran was informed on previous Board remand that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is considered abandoned.

It appears that the RO has accepted the Veteran's October 2011 statement as an adequate response to the request for identifying information and releases.  However, the Board must find otherwise.  The Board finds that the Veteran's October 2011 statement (in essence indicating that there are no pertinent records outstanding) is contradicted by the record, which clearly shows that Jersey Shore Medical Center records are outstanding, and Kimball Medical Center records may be outstanding as well.  Those records cannot be secured by VA without the Veteran's releases.  His claim cannot be properly addressed without those records, as their absence leaves the disability pictures incomplete.  Because the RO has readjudicated the matters on the merits following the Veteran's response, suggesting that it is acceptable, this matter must once again be remanded to the RO for compliance with the previous order for development of the evidentiary record.

The Board invites the RO's/AMC's attention to the RO's September 21, 2011 letter, specifically to the language advising the Veteran that he has a year to respond.  The one year period has not yet expired.  Significantly, the Board's remand had noted that the record was incomplete, and that the evidence sought was considered critical and highly pertinent.  [Furthermore, AMC and the RO are advised (in case either is unaware) that the U.S. Court of Appeals for Veterans Claims (Court) has routinely found (by endorsement of Joint Motions by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation that invalidates any application of 38 C.F.R. § 3.158(a).]  AMC and the RO are reminded that compliance with the Board's remand instructions is not discretionary, but is mandated as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all medical providers from whom he has received treatment for the left elbow and either (or both) hands/wrists, and in particular any (and all) records pertaining to any left hand surgery, and to provide any authorizations necessary for VA to obtain the outstanding records of his private treatment.  He must specifically provide releases for the records of his treatment at Kimball Medical Center (which he reported occurred in 2001), and for all records pertaining to his left hand surgery at Jersey Shore Medical Center (reported to have occurred in 2009).  He must be afforded the one year period of time provided by regulation to respond.  If he again does not submit the authorization forms sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the identifying information and releases sought, the RO should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file.  He should be notified if any private/non-VA records identified are not received pursuant to the RO's request, and advised that it is his responsibility to ensure that the records are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the RO's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).   

2.  The RO should arrange for any further development suggested by the records received pursuant to the instructions above.  The RO should then (after September 21, 2012, if the Veteran does not respond with the identifying information and releases, in which case the readjudication must be under 38 C.F.R. § 3.158(a)) readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


